Title: Order to Continental Officers, 22 September 1777
From: Adams, John,Continental Congress
To: Continental Army, officers


     
      Bethlehem,September 22, 1777
     
     Having here observed a diligent attention to the sick and wounded, and a benevolent desire to make the necessary provi­ sion for the relief of the distressed as far as the power of the Brethren enable them,
     We desire that all Continental officers may refrain from disturbing the persons or property of the Moravians in Bethlehem; and, particularly, that they do not disturb or molest the houses where the women are assembled.
     Given under our hands at the place and time above mentioned.
     
      John Hancock,
      Samuel Adams,
      James Duane,
      Nathan Brownson,
      Nathaniel Folsom,
      Richard Law
      Eliphalet Dyer,
      Henry Marchant,
      William Duer,
      Cornelius Harnett,
      Richard Henry Lee,
      Henry Laurens,
      Benjamin Harrison,
      Joseph Jones,
      John Adams,
      William Williams,
      Delegates to Congress.
     
    